Case 3:19-CV-00097-CWR-LRA Document 1 Filed 02/06/19 Page 1 of 2

UN|TED STATES CDURT ~' 1 N THE SOUTHERN DlSTRlCT OF

  
 
 

 

  

FEB - 6 2019

 

 
    

Zorn` N. Rush
'_Kémue?émsmn g ' H~..C \|-" q-l *' CwR-"" M
= c .,.m oeru'rv *
V. `
University of Mississippi IV|edica| Center, Et al
CIVIL COMPLAINT '
|.PARTIES TO COMPLA|NT
A.PLAiNTiFF-
Zorri N. Rush

6912 Mount Vernon Rd
Eupora, MS 39744
6627531249

zorrirush@hotmail.com

B.DEFENDANT-
1. University of Mississippi Medical Center

2500 |\iorth State Street

Jacl<scn, MS 39216
2. Richard C. Reid l\/ID
Grenada Family Medicine
1300 Sunset Dr Suite F
Grenada, MS 38901

ll. JURlSDlCTlON

Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or
treaties is a federal question case. Defendants in this case are charged with denying services
to an individual with disabilities in violation of the Americans with Disabilities acts.. The amount
in controversy exceeds $75,000.

lll. STATEMENT OF CLA|M

Defendant has discharged plaintiff in this case for reasons related to mental health disabilities
The defendants did so in a medical capacity that prevented medical care and disrupted

Case 3:19-cv-OOOQ7-CWR-LRA Document 1 Filed 02/06/19 Page 2 of 2

treatment plans for chronic lifelong health concems. Defendant admit cause of action
(discharge) was related to disabilities

lV. REL|EF

A. |ssue a summons directing the defendants to appear before the court.

B. Order the defendant to submit a certified copy of the transcript and record, including
evidence upon which the findings and decision to discharge patient are based.

C. Grant any further relief as may be just and proper under the circumstances of this case.

Under Federal Rule of Civil Procedure 11, by signing below, l certi&/ to the best of my knowledge, information, and
belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing Iaw; (3) the factual contentions have evidentiary support or, if specifically
so identified, will likely have evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint othemise complies with the requirements of Rule 11. l agree to provide the Clerk's Oflice with
any changes to my address where case-related papers may be served. l understand that my failure to keep a
current address on file with the Clerk's thce may result in the dismissal of my case.

Date of signing:the 4th day of January, 2019

Signature of Plaintlff

 

Printed Name of Plaintlff Zorri N. Ru§h

